Mr. Chief Justice Clarity delivered the opinion of the court: The claimant bases his cause of action upon injuries sustained by reason of an accident which occurred on Route 29, about one mile and a half north of Mossville on February 15th, 1928. Claimant alleges he was driving a team in a northerly direction in the morning of said date and met a driver with a State truck coming in a southerly direction. It seems that the team became frightened and the claimant was injured. It appears to the court from all evidence that there was no negligence on the part of the truck driver and that he was driving at a moderate rate of speed. On the other hand, it appears that the claimant was driving a young team and should, in view of that fact, exercise the greatest degree of care and comprehend the danger incidental to driving such a team and meeting cars, trucks and other conveyances upon the highways. This court is of the opinion, in view of all of the facts as shown here, that the defendant, the State of Illinois, should not be charged with liability in a claim of this character. Therefore, it is recommended, that the claim be disallowed. On March 12, 1930, upon petition for rehearing, the following additional opinion was filed: This matter coming on to be heard upon the petition for rehearing, and the court now being fully advised in the premises, finds no reason to change the order and decree heretofore entered. Therefore the petition for rehearing is denied.